Case: 14-41373      Document: 00513159051         Page: 1    Date Filed: 08/18/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-41373                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JARED VILLARREAL-DE LA FUENTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-980-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
           Appealing the judgment in a criminal case, Jared Villarreal-De La
Fuente raises an argument that is foreclosed by United States v. Rodriguez,
711 F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that
the generic, contemporary definition of “sexual abuse of a minor” does not
require the age of consent to be below 17 years old and does not include the
asserted age-differential requirement. He also raises an argument that is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41373    Document: 00513159051     Page: 2   Date Filed: 08/18/2015


                                 No. 14-41373

foreclosed by United States v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th
Cir. 2014), cert. denied, 135 S. Ct. 1011 (2015), which held that the Texas
offense of indecency with a child by contact satisfied the generic definition of
“sexual abuse of a minor.” The motion for summary disposition is GRANTED,
and the judgment of the district court is AFFIRMED.




                                       2